        Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 1 of 11                     FILED
                                                                                 2021 Apr-13 PM 02:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

ASHLEY BOSTIC                             )
                                          )
                Plaintiff,                )
                                          )
      vs.                                 )
                                          )
GENERAL REVENUE                           )    Case No.: 5:21-cv-393-AKK
CORPORATION,                              )
                                          )
                Defendant.                )
                                          )
                                          )


                             ANSWER TO COMPLAINT


      For its Answer to the Complaint filed by Plaintiff Ashley Bostic (“Plaintiff”),

Defendant General Revenue Corporation (“Defendant” or “GRC”), by and through

its undersigned counsel, states as follows:

                                     ANSWER

      The numbered paragraphs below correspond to the paragraph numbers

contained in the Plaintiff’s Complaint. The headings used match those chosen by

Plaintiff—they are included for ease of reference only and do not constitute any

admission. GRC generally denies all allegations contained in the Complaint not

expressly and specifically admitted, including all allegations contained in the

headings and prayer for relief.
           Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 2 of 11




                           PRELIMINARY STATEMENT

      1.       GRC admits that Plaintiff’s Complaint purports to allege a violation of

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq (“FDCPA”). GRC

denies that any violation has occurred or that there has been any damage, and denies

the remaining allegations in Paragraph 1.

                           JURISDICTION AND VENUE

      2.       GRC states that the allegations in Paragraph 2 call for a legal conclusion

to which no answer is required. To the extent an answer is required, GRC denies the

allegations in Paragraph 2.

      3.       GRC states that the allegations in Paragraph 3 call for a legal conclusion

to which no answer is required. To the extent an answer is required, GRC denies the

allegations in Paragraph 3.

                                       PARTIES

      4.       GRC admits that Plaintiff purports to cite to 15 U.S.C. § 1692(a), refers

to that statute for its exclusive terms, and denies any allegation in Paragraph 4 that

is inconsistent with its complete terms. Answering further, GRC lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations

contained in Paragraph 4.

      5.       GRC admits that it is registered to do business in the State of Alabama,

that it maintains its corporate headquarters at 4660 Duke Drive, Suite 300, Mason,



                                            2
               Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 3 of 11




Ohio 45040, and CT Corporation is its registered agent. Answering further, GRC

admits that Plaintiff purports to cite to 15 U.S.C. § 1692(a), refers to that statute for

its exclusive terms, and denies any allegation in Paragraph 5 that is inconsistent with

its complete terms.

                                 FACTUAL STATEMENT

          6.       GRC admits Plaintiff incurred a personal student loan from Mount

Mercy University that she failed to repay. GRC denies the remaining allegations in

Paragraph 6.

          7.       GRC admits that it sent a letter to Plaintiff on or about September 4,

2020 (the “September 4 Letter”). GRC refers to the September 4 Letter for its

exclusive terms, and denies any allegation in Paragraph 7 that is inconsistent with

the complete terms of the letter.

          8.       GRC refers to the September 4 Letter for its exclusive terms, and denies

any allegation in Paragraph 8 that is inconsistent with the complete terms of the

letter. GRC denies that the September 4 Letter violated the FDCPA, and denies the

remaining allegations in Paragraph 8.

          9.       GRC refers to the September 4 Letter for its exclusive terms, and denies

any allegation in Paragraph 9 that is inconsistent with the complete terms of the

letter.

          10.      GRC admits that Paragraph 10 purports to cite to Plaintiff’s underlying



                                               3
        Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 4 of 11




loan(s), contract(s), and/or other agreement(s) with Mount Mercy University. GRC

refers to the terms of those documents for their exclusive terms, and denies any

allegation in Paragraph 10 that is inconsistent with the complete terms of those

loan(s), contract(s), and/or other agreement(s). Answering further, GRC admits that

Plaintiff also purports to reference a “statement” from the September 4 Letter. GRC

refers to the September 4 Letter for its exclusive terms, and denies any allegation in

Paragraph 10 that is inconsistent with the complete terms of the letter. Answering

further, GRC denies that any FDCPA violation or any other wrongdoing has

occurred, and denies the remaining allegations in Paragraph 10.

      11.    GRC denies the allegations in Paragraph 11.

      12.    GRC admits that Plaintiff purports to cite, reference, or paraphrase its

contract with Mount Mercy University and the September 4 Letter in Paragraph 12.

GRC refers to that contract and the September 4 Letter for their exclusive terms, and

denies any allegation in Paragraph 12 that is inconsistent with the complete terms of

those documents. Answering further, GRC denies that any FDCPA violation or any

other wrongdoing has occurred, and denies the remaining allegations in Paragraph

12.

                       CLASS ACTION ALLEGATIONS

                                      The Class

      13.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,



                                           4
        Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 5 of 11




denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 13.

      14.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 14.

      15.    GRC admits that Plaintiff purports to exclude certain persons or entities

from the proposed class definition, denies that a class action is appropriate, denies

that the proposed class is suitable for certification, and denies the remaining

allegations in Paragraph 15.

                                     Numerosity

      16.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 16.

      17.    The allegations contained in Paragraph 17 call for a legal conclusion

for which no response is required. To the extent a response is required, Defendant

denies that the allegations in Paragraph 17 are a complete and accurate statement of

the applicable law.

      18.    GRC lacks knowledge or information sufficient to form a belief as to

the truth of what is “unknown” to Plaintiff or what Plaintiff means by the phrase

“ministerial determination”. Answering further, Defendant admits that Plaintiff



                                           5
        Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 6 of 11




purports to bring this lawsuit as a class action, denies that a class action is

appropriate, denies that the proposed class is suitable for certification, and denies the

remaining allegations in Paragraph 18.

                       Common Questions of Law and Fact

      19.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 19.

                                      Typicality

      20.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 20.

                  Protecting the Interests of the Class Members

      21.    GRC admits that Plaintiff has retained counsel, and that Plaintiff

purports to bring this lawsuit as a class action. GRC denies that a class action is

appropriate, denies that the proposed class is suitable for certification, and denies the

remaining allegations in Paragraph 21.

      22.    GRC lacks knowledge or information sufficient to form a belief about

the truth of the allegations contained in Paragraph 22. Answering further, GRC

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 22.



                                           6
        Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 7 of 11




             Proceeding Via Class Action is Superior and Advisable

      23.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 23.

      24.    GRC lacks knowledge or information sufficient to form a belief about

the truth of the allegations contained in Paragraph 24. Answering further, GRC

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 24.

      25.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 25.

      26.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 26.

      27.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 27.

      28.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

and lacks knowledge or information sufficient to form a belief as to future actions

Plaintiff “may” take. GRC further denies that a class action is appropriate, denies



                                           7
         Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 8 of 11




that the proposed class is suitable for certification, and denies the remaining

allegations in Paragraph 28.

       29.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 29.

       30.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 30.

       31.    GRC admits that Plaintiff purports to bring this lawsuit as a class action,

denies that a class action is appropriate, denies that the proposed class is suitable for

certification, and denies the remaining allegations in Paragraph 31.

                           COUNT I
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. § 1692 et seq

       32.    GRC incorporates by reference and fully restates its responses to the

preceding paragraphs of the Complaint.

       33.    GRC denies the allegations in Paragraph 33.

                               PRAYER FOR RELIEF

       GRC denies that Plaintiff is entitled to any of the remedies sought in her prayer

for relief.




                                            8
        Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 9 of 11




                          AFFIRMATIVE DEFENSES

      GRC incorporates by reference and fully restates its responses to the

preceding paragraphs of the Complaint. For its Affirmative Defenses, GRC further

states as follows:

                       FIRST AFFIRMATIVE DEFENSE

      To the extent GRC is found to have violated the FDCPA, which it denies, any

such violation was unintentional and resulted from a bona fide error notwithstanding

the maintenance of procedures reasonably adapted to avoid such errors.

                     SECOND AFFIRMATIVE DEFENSE

      Plaintiff failed to exercise reasonable diligence to mitigate her harm/damages

(if any were in fact suffered, which is denied), and therefore any damages awarded

to her should be reduced accordingly.

                       THIRD AFFIRMATIVE DEFENSE

      Plaintiff has not suffered any injury in fact that is fairly traceable to the

challenged conduct of Defendant and that is likely to be redressed by a favorable

judicial decision, and therefore lacks standing under Article III of the United States

Constitution to bring the instant claim.

                     FOURTH AFFIRMATIVE DEFENSE

      Each putative class member has not suffered an injury in fact that is fairly

traceable to the challenged conduct of Defendant and that is likely to be redressed



                                           9
        Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 10 of 11




by a favorable judicial decision, and therefore lacks standing under Article III of the

United States Constitution making the treatment of this matter as a class action

improper, and/or individual issues as to this Article III standing determination will

predominate making treatment of this matter as a class action improper.

                       FIFTH AFFIRMATIVE DEFENSE

      Plaintiff fails to state a claim upon which relief may be granted.

                       SIXTH AFFIRMATIVE DEFENSE

      Any violation of the law or damage suffered by Plaintiff, which GRC denies,

was due to the affirmative actions and/or omissions of Plaintiff or others, and does

not give rise to any liability of GRC.

                     SEVENTH AFFIRMATIVE DEFENSE

      GRC reserves the right to assert any additional affirmative defense that may

be discovered or disclosed during the course of additional investigation and

discovery.

      WHEREFORE, Defendant General Revenue Corporation demands

judgment in its favor and against Plaintiff Ashley Bostic on all claims asserted in the

Complaint, together with costs of suit, attorneys’ fees, and any further relief that

Court deems to be just and proper.




                                          10
            Case 5:21-cv-00393-AKK Document 8 Filed 04/13/21 Page 11 of 11




           Respectfully submitted on April 13, 2021.


                                              s/ Charles W. Prueter
                                              Charles W. Prueter
                                              WALLER LANSDEN DORTCH & DAVIS, LLP
                                              1901 Sixth Avenue N, Suite 1400
                                              Birmingham, Alabama 35203
                                              charles.prueter@wallerlaw.com
                                              205.214.6380 (phone) | 205.214.8787
                                              (fax)

                                              -and-

                                              /s/ Jacob D. Rhode
                                              Jacob D. Rhode (pro hac vice)
                                              Kyle R. Miller (pro hac vice)
                                              KEATING MUETHING AND KLEKAMP, PLL
                                              One East Fourth Street, Suite 1400
                                              Cincinnati, Ohio 45202
                                              Tel. (513)579-6400
                                              Fax. (513)579-6457
                                              jrhode@kmklaw.com
                                              kmiller@kmklaw.com

                                              Counsel for Defendant General Revenue
                                              Corporation


                              CERTIFICATE OF SERVICE

           I certify that on April 13, 2021, I electronically filed the foregoing document

with the U.S. District Court for the Northern District of Alabama using the CM/ECF

System, which will send a notice of electronic filing to all counsel of record.


                                                   /s/ Jacob D. Rhode
10712664




                                              11
